Citation Nr: 1622561	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and type II diabetes mellitus.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for COPD, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1967 to May 1970, with service in the Republic of Vietnam.  He was awarded the National Defense Service Medal, the Republic of Vietnam Campaign Medal and the Vietnam Service Medal with one Bronze Star.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a videoconference hearing before the Board in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and type II diabetes mellitus, entitlement to service connection for a right knee disability, and entitlement to service connection for COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection of COPD, claimed as respiratory difficulty, and the Veteran did not appeal this decision.

2.  Evidence received since the final November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.

3.  The evidence demonstrates that the Veteran's bilateral hearing loss disability is causally related to service.

4.  The evidence demonstrates that the Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1.  The RO's November 2009 denial of the Veteran's claim for service connection of COPD, claimed as respiratory difficulty is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the November 2009 denial, and the claim of entitlement to service connection for of COPD, claimed as respiratory difficulty, is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

3.  Service connection for bilateral hearing loss disability is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

4.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

New and Material Evidence, COPD

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In the November 2009 rating decision, the RO denied the Veteran's claim based on a finding that the service medical records were negative for treatment of any lung disability, concluding that the evidence did not establish a nexus between the claimed disability and service.  At the time of the determination, the Veteran's service records, private medical records from Dr. N., the Veteran's DD Form 214, an August 2009 report of VA examination, and the Veteran's claim were of record.  The August 2009 VA examination report reflects assessment of mild COPD, and a negative etiological opinion, with the examiner concluding the assessment was not related to an instance of acute bronchitis in February 1968.  

The Veteran did not appeal the November 2009 rating decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Since the November 2009 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, the Veteran testified before the Board in November 2015.  At the hearing, he recalled the instance of bronchitis in service, and testified that he had symptoms similar to those in service ever since then, which had worsened over time.  This new evidence, in conjunction with the assessment of COPD, relates to the unestablished facts necessary to reopen the claim.  New and material evidence having been found, the previously denied claim is reopened.  Although the Board may now reach the merits of the underlying service connection claim, it has found that further development is required.  It is addressed in the Remand section below.

Service Connection, Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b) (2015).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that that he has bilateral hearing loss and tinnitus as a consequence of exposure to noise in service.  He relates a history of exposure to noise from his service in Vietnam, including noise from artillery, gunfire and the performance of his duties as a heavy equipment operator.  His DD Form 214 confirms honorable service in Vietnam.  Exposure to acoustic trauma is consistent with his service.  

The service treatment records reflect that at entrance, the Veteran had normal hearing acuity.  Thereafter, the service treatment records document several instances of ear infection.  At separation, audiometrics were not obtained.  Whispered and spoken voice testing were each 15/15.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

Following service, the Veteran received no treatment for bilateral hearing loss or tinnitus, and no clinical evidence pertains to either disability until he was examined by VA in October 2011.  Examination resulted in the assessment of tinnitus, as well as bilateral hearing loss to a level considered disability for VA purposes.  See 38 C.F.R. § 3.385.  At this time, the Veteran related a history of noise exposure in service, as well as thereafter when he worked in construction.  After reviewing the claims file and examiner the Veteran, the examiner stated:  

Review of Veteran's C-file reveals hearing acuity WNL on enlistment (3/20/1967) exam.  Separation hearing evaluation also revealed  normal hearing acuity as ascertained via Whispered Voice Tests.  The Whispered/Spoken Voice tests involve subjective assessment of hearing impairment using spoken and/or whispered words without visual cues.  These tests provide only a gross indication of impairment and as such are insensitive to high frequency hearing losses.  Therefore, in the absence of any frequency specific audiograms at discharge or within 1 year of separation, there is insufficient information available to render opinion as to etiology of Veterans current loss without resorting to speculation.

With respect to the etiology of tinnitus, the examiner stated:

Review of Veteran's C-file reveals hearing acuity WNL on enlistment (3/20/1967) exam.  Separation hearing evaluation also revealed normal hearing acuity as ascertained via Whispered Voice Tests.  The Whispered/Spoken Voice tests involve subjective assessment of hearing impairment using spoken and/or whispered words without visual cues.  These tests provide only a gross indication of impairment and as such are insensitive to high frequency hearing losses.  Furthermore, claims file contains no complaint, diagnosis, or treatment for tinnitus during military service or within one year of separation.  Therefore, in the absence of any frequency specific audiograms at discharge or within 1 year of separation, there is insufficient information available to render opinion as to etiology of Veteran's reported tinnitus without resorting to speculation.

In furtherance of attempting to substantiate his claims, the Veteran submitted a medical opinion from a private audiologist dated in December 2015.  The opinion contains audiometrics reflecting a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The audiologist had the benefit of reviewing the Veteran's service records, and noted that the spoken/whispered voice testing at separation did not test mid to high frequencies.  Nevertheless, due to the Veteran's military occupation, the audiologist felt that it was more likely than not to have caused a significant high frequency hearing loss.  The audiologist also assessed tinnitus.

In affording the Veteran the benefit of the doubt, the Board finds that the claim for service connection of bilateral hearing loss disability is substantiated.  The Board notes that the October 2011 VA examiner could not render an opinion without resort to speculation.  Thus, the opinion is not probative.  However, the December 2015 private opinion is favorable and based upon a review of the service records.  It is also consistent with the Veteran's lay history and testimony, which indicates that he had symptoms of hearing loss during service and since service.  Accordingly, as the evidence is at least evenly balanced, the claim for service connection of bilateral hearing loss is granted.  Gilbert, supra.

Entitlement to service connection for tinnitus is also established.  Although the December 2015 private audiologist did not opine on the etiology of tinnitus, this opinion and the October 2011 VA opinion indicate that tinnitus is of the same etiology as bilateral hearing loss.  Thus, because bilateral hearing loss is established as related to service, the Board finds that the weight of the evidence demonstrates that tinnitus is also related thereto.  Id. 


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for COPD, and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran claims that he has hypertension as secondary to service-connected diabetes mellitus and/or PTSD.  In October 2015, the Veteran was afforded a VA examination to address this question.  The examiner concluded that hypertension was less likely than not related to service, citing the service treatment records.  He also concluded hypertension was not caused by diabetes or PTSD, finding that neither was medically recognized as a cause of hypertension.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

In concluding that hypertension was not attributable to service-connected disability, the October 2015 VA examiner stated that neither diabetes nor PTSD were medically recognized as causes of hypertension.  This lies in contrast to VA guidelines that recognize a possible relationship between diabetes mellitus and hypertension.  See M21-1, III.iv.4.F.2.d.  Moreover the examiner did not address aggravation.  Thus, the examination report must be returned.  38 C.F.R. § 4.2.

As outlined above, the Board has reopened the claim for service connection of COPD.  The question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006.  As such, a VA examination is warranted.

At his Board hearing, the Veteran testified that he was briefly treated on the U.S.S. Sanctuary during his service in Vietnam, possibly in June 1969, for injury to the eyes from an explosion.  The service treatment records obtained do not show any history of treatment on the U.S.S. Sanctuary, although a March 1968 service record documents burns of the forearms, with little detail.  Upon remand, the RO should attempt to obtain records related to any treatment aboard the U.S.S. Sanctuary, as they could contain information relevant to the claims.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

The Veteran's DD Form 214 shows that he had foreign and/or sea service for 2 years and 7 months.  However, it does not appear that the Veteran's entire personnel record has been obtained.  Upon remand, the AOJ should attempt to obtain these records, as well.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact National Personnel Records Center (NPRC) to obtain all service and personnel medical records, to include all clinical records pertinent to the Veteran, specifically any records from and the U.S.S. Sanctuary dated during the Veteran's Vietnam service.
2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus has caused or aggravated caused hypertension.

The examiner should also address whether the Veteran has nephropathy attributable to his service-connected type II diabetes mellitus.  If the examiner finds that the Veteran does indeed have nephropathy attributable to type II diabetes mellitus, the examiner is asked to address whether it is at least as likely as not that nephropathy has caused or aggravated hypertension.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any lung disability, to include COPD.

The examiner should note that the Veteran is asserting that he may have been exposed to asbestos for approximately 8 hours when treated aboard the U.S.S. Sanctuary.  His MOS of Equipment Operator suggests otherwise minimal exposure.  See M21-1, IV.ii.1.I.3.c.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any lung condition, including COPD, is attributable to service, to include exposure to herbicides or asbestos.

Review of the entire file is required.

The examiner is reminded that the term "as likely as not" does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


